DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because such is not commensurate with PCT Rule 8 with respect to MPEP 1826 8.1(a)(i)-(b), and MPEP 608.01(b) with respect to portions (B), (C), and ¶ 6.14.  
Correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 4 - Element “f”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 & 6-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5-18 of U.S. Patent Publication No. U.S. 2019/0255818 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because both are in respect to the same inventive subject matter.
See M.P.E.P. 804(II)(B)(2)(a) Construing the Claim Using the Reference Patent or Application Disclosure:
"The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ "Phillips v. AWH Corp., 415 F.3d obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application).  In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshihara et al, hereinafter Yoshihara (U.S. 2009/0257003 A1).

In regards to claim 1, Yoshihara discloses: an optical film (Yoshihara, title, abstract, & ¶ [0001]) comprising, at least:
a first resin film; an adhesive layer disposed on one side of the first resin film; and a second resin film disposed on the adhesive layer (Yoshihara, fig. 1: first protection film 3, polyvinyl alcohol adhesive applied to both sides of polarizer 2, & second protection film 4, disclosed in ¶ [0189], ¶ [0278], & ¶ [0280]),
wherein the adhesive layer contains a polysaccharide (Yoshihara, ¶ [0161]- ¶ [0166]; please note, “cellulose ester are preferable in terms of excellent transparency”, and that cellulose is an important structural polysaccharide found in plants {Cellulose: Properties, Structure, Applications and Sample Questions (collegedunia.com)}).

In regards to claim 2, Yoshihara discloses: the optical film according to claim 1,
wherein the polysaccharide is at least one selected from glycogen, amylose, cellulose (Yoshihara, ¶ [0161]- ¶ [0166]; please note, “cellulose ester are preferable in terms of excellent transparency”, and that cellulose is an important structural polysaccharide found in plants {Cellulose: Properties, Structure, Applications and Sample Questions (collegedunia.com)}; note, claim is in alternative form due to “at least one selected from”), or pullulan.


claim 3, Yoshihara discloses: the optical film according to claim 1, 
wherein the polysaccharide is cellulose (Yoshihara, ¶ [0161]- ¶ [0166]; please note, “cellulose ester are preferable in terms of excellent transparency”, and that cellulose is an important structural polysaccharide found in plants {Cellulose: Properties, Structure, Applications and Sample Questions (collegedunia.com)}).

In regards to claim 4, Yoshihara discloses: the optical film according to claim 3,
wherein the cellulose is a cellulose ether compound (Yoshihara, ¶ [0161]- ¶ [0166]; please note, “cellulose ester are preferable in terms of excellent transparency”, and that cellulose is an important structural polysaccharide found in plants {Cellulose: Properties, Structure, Applications and Sample Questions (collegedunia.com)}).

In regards to claim 6, Yoshihara discloses: the optical film according to claim 1,
wherein the first resin film and the second resin film are a cellulose ester resin film (Yoshihara, ¶ [0161]- ¶ [0166]; please note, “cellulose ester are preferable in terms of excellent transparency”, and that cellulose is an important structural polysaccharide found in plants {Cellulose: Properties, Structure, Applications and Sample Questions (collegedunia.com)}).

In regards to claim 7, Yoshihara discloses: the optical film according to claim 6,
wherein the cellulose ester resin film is a cellulose acylate resin film (Yoshihara, ¶ [0074]- ¶ [0075] & ¶ [0161]- ¶ [0166]; please note, that cellulose is an important  found in plants {Cellulose: Properties, Structure, Applications and Sample Questions (collegedunia.com)}).

In regards to claim 8, Yoshihara discloses: a front panel of an image display apparatus (Yoshihara, fig. 1, disclosed in ¶ [0039] & ¶ [0187]- ¶ [0191]), comprising:
the optical film according to claim 1 (Please reference aforementioned claim 1 rejection).

In regards to claim 9, Yoshihara discloses: an image display apparatus  comprising: the front panel according to claim 8; and an image display device (Yoshihara, fig. 1, disclosed in ¶ [0039] & ¶ [0187]- ¶ [0191]; Please reference aforementioned claim 8 rejection).

In regards to claim 10, Yoshihara discloses: the image display apparatus according to claim 9,
wherein the image display device is a liquid crystal display device (Yoshihara, fig. 1, disclosed in ¶ [0039] & ¶ [0187]- ¶ [0191]). 

In regards to claim 16, Yoshihara discloses: a mirror with an image display function using the image display apparatus according to claim 9 (Yoshihara, fig. 1, disclosed in ¶ [0044] & ¶ [0191]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara in view of Official Notice with respect to Tang et al, hereinafter Tang (U.S. 2014/0145976 A1).


Claims 12-15 disclose permutations wherein an image display device may comprise an in-cell touch display device, or an on-cell touch panel display device, and  wherein a front panel of an image display may comprise a resistive film-type touch panel or a capacitance-type touch panel.  
All of the above would have been obvious to one having ordinary skill in the art to consider due to the Tang publication.  
Tang discloses: 
Title: “COLOR FILTER SUBSTRATE, IN-CELL OPTICAL TOUCH DISPLAY PANEL INCLUDING THE SAME AND MATERIALS OF INFRARED FILTER LAYER” 
“Description of Related Art” with respect to the fourth sentence of ¶ [0005] stating: “The embedded touch display panel, concerning the use in a liquid crystal display panel, can further be classified into an in-cell type (i.e., touch sensors disposed on a driving substrate) and an on-cell type (i.e., touch sensors disposed on a color filter substrate) depending on the position of the touch sensors. Besides, the embedded touch display panel can be classified as a resistive, a capacitive and an optical touch display panels based on the induction principles of electricity.”
The inclusion and/or exclusion of the liquid crystal display technology to include one, another, or component combination thereof would have been obvious for one having ordinary skill in the art to respectfully consider due to their own technological advancement purpose known in the art, and MPEP 2143 - B. Simple Substitution of One Known Element for Another to Obtain Predictable Results.


Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626